internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-142087-01 date date legend llc x a b c d p1 p2 p3 p4 p5 plr-142087-01 p6 tr1 tr2 tr3 tr4 tr5 tr6 tr7 tr8 tr9 tr10 tr11 tr12 tr13 plr-142087-01 tr14 tr15 tr16 tr17 tr18 tr19 tr20 tr21 tr22 tr23 tr24 plr-142087-01 tr25 tr26 tr27 tr28 tr29 tr30 tr31 d1 d2 n1 n2 n3 n4 dollar_figuren1 plr-142087-01 dollar_figuren2 dollar_figuren3 dollar_figuren4 n1 n2 n3 this responds to a submission dated date together with subsequent correspondence submitted on behalf of p1 requesting certain rulings under sec_704 sec_721 and sec_7704 of the internal_revenue_code facts x is a publically traded corporation as of d1 a and a’s family the family owned or controlled n2 percent of the outstanding publically traded common_stock of x the family owned n4 shares of unrestricted common_stock of x that was held in n3 lots on d1 x’s common_stock had a fair_market_value of dollar_figuren3 per share the family’s adjusted_basis for the common_stock ranged from dollar_figuren1 to dollar_figuren2 per share prior to the transactions described below the n4 shares of unrestricted common_stock owned by the family were held by partnerships p2 through p6 the partnerships and trusts tr1 through tr31 the trusts on d2 the following occurred family members a b c and d contributed cash to form llc a delaware limited_liability_company that is treated as a partnership for federal tax purposes tr1 through tr9 contributed their common_stock in x to p3 p4 and p5 the partnerships the remaining trusts and llc funded p1 the partnerships and trusts contributed their common_stock in x to p1 in exchange for limited_partnership interests the aggregate built-in_gain of the common_stock contributed to p1 by its partners was dollar_figuren4 no partner contributed common_stock in x to p1 that had built-in_loss llc contributed cash to p1 in exchange for the general_partnership interest the x common_stock contributed by the partnerships and the trusts accounted for n3 of the total value of the transferred assets while llc’s contribution of cash constituted n1 of the transferred value p1 represents that all interest in p1 were issued in a transaction or transactions that was not required to be registered under the securities act of as amended act the family chose to consolidate its holdings of the x common_stock in p1 to plr-142087-01 centralize family control and management of the x common_stock p1 may sell the x common_stock during the next n1 to n2 years to comply with sec rules the sock is likely to be sold in numerous transactions over several years each family_member is subject_to federal_income_tax at the highest applicable tax_rate additionally each family_member expects to continue to be subject_to federal_income_tax at the highest applicable tax_rate except as required by sec_704 and sec_1_704-1 each partner will be allocated a pro_rata share of partnership income gain loss deduction and credit in accordance with the regulations under sec_704 each partner’s initial capital_account balance will be the amount of money and the fair_market_value of the property contributed to p1 by the partner under sec_1_704-1 p1 will revalue the property on p1's books upon the occurrence of a revaluation event revaluation events include a contribution of money or other_property other than a de_minimis amount to p1 by a new or existing partner as consideration for an interest in p1 the liquidation of p1 or a distribution of money or other_property other than a de_minimis amount by p1 to a retiring or continuing partner as consideration for an interest in p1 and the end of each quarter in accordance with generally accepted industry accounting practices interests in p1 will not be traded on an established_securities_market all operational and major decisions for p1 are made by llc p1 has made the following additional representations p1 qualifies as a securities_partnership under sec_1_704-3 the number of partners in p1 will be limited to or fewer calculated pursuant to sec_1_7704-1 the stock of x is actively_traded within the meaning of sec_1_1092_d_-1 ruling law and analysis p1 has requested a ruling that p1 will not be a publically traded partnership within the meaning of sec_7704 sec_7704 provides that a publicly_traded_partnership is treated as a corporation sec_7704 and sec_1_7704-1 provide that for purposes of sec_7704 the term publicly_traded_partnership means any partnership if interests in the partnership are traded on an established_securities_market or readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 provides that interests in a partnership are readily_tradable on a secondary market or the substantial equivalent thereof if taking into account all of the plr-142087-01 facts and circumstances the partners are readily able to buy sell or exchange their partnership interests in a manner that is comparable economically to trading on an established_securities_market sec_1_7704-1 provides that interests in a partnership are not readily_tradable on a secondary market or the substantial equivalent thereof for purposes of sec_7704 if all interests in the partnership were issued in a transaction or transactions that was not required to be registered under the act and the partnership does not have more than partners at any time during the taxable_year sec_1_7704-1 provides that for purposes of sec_1_7704-1 a person owning an interest in a partnership grantor_trust or s_corporation flow-through_entity that owns directly or through other flow-through entities an interest in the partnership is treated as a partner in the partnership only if substantially_all of the value of the beneficial owner’s interest in the flow-through_entity is attributable to the flow-through entity’s interest direct or indirect in the partnership and a principal purpose of the use of the tiered arrangement is to permit the partnership to satisfy the 100-partner limitation of sec_1_7704-1 it is represented that the number of partners of p1 is limited to or fewer calculated pursuant to sec_1_7704-1 no interest p1 has been issued in a transaction or transactions required to be registered under the act accordingly p1 is not a publicly_traded_partnership within the meaning of sec_7704 ruling p1 has requested a ruling that the transfer of property to p1 by its partners is not a transfer to an investment_company within the meaning of sec_351 and sec_1_351-1 if p1 were incorporated sec_721 provides that neither a partner nor a partnership will recognize gain_or_loss on a contribution of assets to a partnership in exchange for a partnership_interest sec_721 provides that subsection a shall not apply to gain realized on a transfer of property to a partnership which would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_351 states that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_351 does not apply to a transfer of property to an investment_company sec_351 sec_1_351-1 states that a transfer to an investment_company will occur when i the transfer results directly or indirectly in diversification of the transferors' interests and ii the transferee is a regulated_investment_company ric real_estate plr-142087-01 investment_trust reit or a corporation more than percent of the value of whose assets excluding cash and non- convertible debt obligations from consideration are held for investment and are readily marketable stocks or securities or interests in rics or reits according to sec_1_351-1 of the regulations a transfer ordinarily results in diversification if two or more persons transfer nonidentical assets to a corporation in the exchange for this purpose transfers of nonidentical assets which taken in the aggregate constitute an insignificant portion of the total value of assets transferred are disregarded in determining whether diversification has occurred in revrul_87_9 1987_1_cb_133 the service held that a transfer to a corporation of shares of a corporation’s stock by one transferor coupled with a transfer of cash by another transferor would be treated as a transfer of nonidentical assets under sec_1_351-1 thus it must be determined whether the transfer of the cash by llc constituted an insignificant portion of the total value of assets transferred and should thus be disregarded in determining whether diversification has occurred in example of sec_1_351-1 of the regulations two individuals each transfer dollar_figure of publicly-traded x corporation stock to z a newly organized corporation for shares of z stock and a third individual transfers dollar_figure in y corporation marketable_securities to z for one share of z stock the example holds that the third transferor's contribution which amounts to slightly less than one percent of the total assets contributed is ignored and no diversification occurs therefore the contribution of cash by llc is disregarded in determining whether diversification has occurred as all of the other_property transferred to p1 consists of the common_stock of x such transfer will not be considered a transfer to an investment_company within the meaning of sec_1_351-1 ruling p1 has requested a ruling that its method of aggregating gains and losses from qualified_financial_assets for the purpose of making reverse sec_704 allocations is reasonable within the meaning of sec_1_704-3 sec_704 provides that income gain loss and deduction with respect to property contributed to the partnership by a partner is shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 states that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to precontribution gain_or_loss under sec_704 a partnership must allocate income gain loss and deduction with respect to plr-142087-01 property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of the contribution this allocation must be made using a reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property under sec_1_704-1 reverse sec_704 allocations a partnership that makes allocations with respect to revalued property must use a reasonable method that is consistent with the purposes of sec_704 and c sec_1_704-3 indicates that sec_704 generally applies on a property-by- property basis therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of contributed or revalued property generally cannot be aggregated sec_1_704-3 sets forth a special rule allowing certain securities partnerships to make reverse sec_704 allocations on an aggregate basis specifically sec_1_704-3 provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purposes of sec_704 once a partnership adopts an aggregate approach the partnership must apply the same aggregate approach to all of its qualified_financial_assets for all taxable years in which the partnership qualifies as a securities_partnership sec_1_704-3 defines a securities_partnership as a partnership that is either a management company or an investment_partnership and that makes all of its book allocations in proportion to the partners’ relative book capital accounts except for reasonable special allocations to a partner who provides management services or investment advisory services to the partnership under sec_1_704-3 a partnership is an investment_partnership if on the date of each capital_account restatement the partnership holds qualified_financial_assets that constitute at least percent of the fair_market_value of the partnership’s non-cash assets and the partnership reasonably expects as of the end of the first taxable_year in which the partnership adopts an aggregate approach under this sec_1_704-3 to make revaluations at least annually sec_1_704-3 defines qualified_financial_assets as any personal_property including stock that is actively_traded as defined in sec_1_1092_d_-1 defining actively_traded property for purposes of the straddle rules sec_1_704-3 defines qualified_financial_assets as any personal_property including stock that is actively_traded as defined in sec_1_1092_d_-1 defining actively_traded plr-142087-01 property for purposes of the straddle rules sec_1_704-3 and e v describe two approaches to making aggregate reverse sec_704 allocations that are generally reasonable -- the partial netting approach and the full netting approach however sec_1_704-3 provides that other approaches may be reasonable in appropriate circumstances sec_1_704-3 provides that an allocation method or combination of methods is not reasonable if the contribution of property or event that results in reverse sec_704 allocations and the corresponding allocation of tax items with respect to the property are made with a view to shifting the tax consequence of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners' aggregate tax_liability furthermore sec_1_704-3 provides that the character and other tax_attributes of gain_or_loss allocated to the partners under an aggregate approach must preserve the tax_attributes of each item of gain_or_loss realized by the partnership be determined under an approach that is consistently applied and not be determined with a view to reducing substantially the present_value of the partners' aggregate tax_liability it is represented that p1’s allocations will comply with sec_1_704-3 p1 has elected the aggregate method for making reverse sec_704 allocations described in sec_1_704-3 after applying the relevant law to the information and representations submitted we rule that p1’s method of making reverse sec_704 allocations is a reasonable method within the meaning of sec_1_704-3 provided that a contribution or revaluation of property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partnership in a manner that substantially reduces the present_value of the partner’s aggregate tax_liability ruling p1 also has requested permission to aggregate built-in gains from qualified_financial_assets contributed to the p1 by a partner with built-in gains and built-in losses from revaluations of qualified_financial_assets held by the p1 for purposes of making allocations under sec_1_704-3 the aggregation rule_of sec_1_704-3 applies only to reverse sec_704 allocations therefore a securities_partnership using an aggregate approach must generally account for any built-in_gain or loss from contributed_property separately the preamble to sec_1_704-3 explains that the final regulations do not authorize aggregation of built-in gains and losses from contributed_property with built-in gains and losses from revaluations because this type of aggregation can lead to substantial distortions in the character and plr-142087-01 timing of income and loss recognized by contributing partners t d 1995_1_cb_120 however the preamble also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations separate from reverse sec_704 allocations is great consequently sec_1 e iii authorizes the commissioner to permit by published guidance or letter_ruling aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described in sec_1_704-3 in revproc_2001_36 2001_36_irb_1 the service granted automatic permission for certain securities partnerships to aggregate contributed_property for purposes of making sec_704 allocations revproc_2001_36 also described the information that must be included with the ruling requests for permission to aggregate contributed_property for purposes of making sec_704 allocations submitted by partnerships that do not qualify for automatic permission in this case the burden to p1 of making sec_704 allocations separate from reverse sec_704 allocations is represented to be substantial p1 will use the partial netting approach described in sec_1_704-3 for making forward and reverse sec_704 allocations the likelihood that this type of aggregation could be abused by p1 and its partners is minimal every non-cash partner is contributing to p1 stock of x that has built- in gain no partner is contributing to p1 qualified_financial_assets that have built-in_loss because there is no netting of built-in gains and built-in losses on contribution each partner’s allocations of gain over time should be the same under the aggregate method as they would be if the built-in gains were tracked asset by asset-by asset and certificate-by- certificate moreover p1 alternatively could have through carefully planning which shares of x stock to sell at a particular time achieved substantially identical allocations of gain as will be allocated to each partner under the aggregate approach after applying the relevant law to the information submitted and representations made we rule that p1’s method of making sec_704 allocations including reverse allocations for its partners is a reasonable method within the meaning of sec_1_704-3 and is permitted by the commissioner under sec_1_704-3 provided that a contribution or revaluation of the property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability except as specifically ruled upon above we express no opinion on the federal tax consequences of the transactions described above under any other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from any transaction s that are not specifically covered by the above rulings this ruling is limited to allocations of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets made under sec_704 sec_704 and sec_1_704-3 specifically no opinion is expressed concerning allocations of items other than items of plr-142087-01 gain_or_loss from the sale_or_other_disposition of qualified_financial_assets or the aggregation of built-in gains and losses from qualified_financial_assets contributed to p1 by any partner other than the partners described in this ruling p1 must maintain sufficient records to enable it and its partners to comply with sec_704 and sec_737 additionally this ruling applies only to the contributions to p1 by the partners for which the p1 supplied specific information concerning the contributed assets as described above and not to any other contributions by the partners or any other future partner except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david r haglund senior technician reviewer associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
